Citation Nr: 1011901	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-44 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected coronary artery disease (CAD), status post 
myocardial infarction (MI), currently evaluated as 10 percent 
disabling, to include restoration of a previously-assigned 30 
percent disability rating.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
right fourth metacarpal.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral pes planus.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for acid reflux 
disease, claimed as secondary to service-connected CAD, 
status post MI.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to June 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2004, August 2004, and November 
2004 rating decisions of the Department of Veteran Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

In a September 1992 rating decision, the RO granted service 
connection for CAD with MI; a 30 percent disability rating 
was assigned, effective September 26, 1992.  Service 
connection was also granted for a history of fracture of the 
right fourth metacarpal, and a noncompensable disability 
rating was assigned.

In May 2003, the Veteran contacted the RO, asking for 
increased ratings for his two service-connected disabilities, 
as well as service connection for a number of other claimed 
disabilities, including sinusitis, pes planus and acid reflux 
disease.  The Veteran's May 2003 claims were denied in the 
June 2004 rating decision.  Moreover, the rating assigned for 
the Veteran's CAD disability was proposed to be reduced to 
from 30 percent to 10 percent disabling.  In August 2004, the 
RO reduced the Veteran's CAD disability rating from 30 
percent to 10 percent disabling, effective November 1, 2004.  
The Veteran disagreed, and the RO issued a statement of the 
case (SOC) in November 2004.  The Veteran submitted a 
substantive appeal [VA Form 9] in December 2004.

In a November 2004 rating decision, the RO granted service 
connection for bilateral pes planus.  A noncompensable rating 
was assigned.  The RO interpreted comments in the December 
2004 VA Form 9 as a notice of disagreement as to the assigned 
disability rating.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability].  The RO 
issued a SOC continuing a noncompensable rating for pes 
planus in March 2005.

In a July 2005 VA Form 646, the Veteran's representative 
stated that the Veteran disagreed with the initial disability 
rating for service-connected pes planus.  The representative 
further suggested that a 10 percent rating would be 
appropriate.  This communication, although not styled as a 
substantive appeal, meets the requirements for a substantive 
appeal and was timely filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.302 (2009).  Accordingly, this 
issue is in appellate status.

With regard to the issue of entitlement to service connection 
for acid reflux disease, the record reveals that RO denied 
service connection on a direct basis in the June 2004 rating 
decision.  However, the Veteran and his representative have 
consistently contended that the acid reflux disease is 
secondary to the service-connected CAD.

In October 2007 the Board remanded the case for additional 
development.  The development has since been completed and 
the case is now before the Board once again for adjudication.

The issues of entitlement to an increased rating, in excess 
of 30 percent, for CAD, status post MI and entitlement to 
service connection for sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In August 2004, the RO reduced the Veteran's CAD 
disability rating from 30 percent to 10 percent disabling, 
effective November 1, 2004.

2.  At the time of the reduction, the Veteran's disability 
rating for CAD with MI had been in effect for more than five 
years.

3.  The reduction of the Veteran's disability rating for CAD 
with MI, from 30 percent to 10 percent, was not made in 
accordance with the law.

4.  The record shows no x-ray evidence of residual fracture 
of the fourth metacarpal and symptoms include minor 
discomfort with weakened grip strength and no evidence of 
painful motion, limitation of motion, or functional loss.

5.  The evidence of record shows moderate bilateral pes 
planus with objective chronic foot pain upon walking or 
standing, a right heel valgus, and use of orthotic inserts.

6.  The record shows no competent evidence of acid reflux 
disease secondary to the Veteran's service-connected CAD with 
history of MI.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's 
CAD, from 30 percent to 10 percent was not in accordance with 
law, and the 30 percent rating is restored effective November 
1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105(e); 3.344 (2009). 

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right fourth metacarpal have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 5227 (2009).

3.  The criteria for a 10 percent evaluation for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2009).

4.  Acid reflux disease was not incurred in or aggravated in 
active military service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in July 2003 and August 2003 were 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  In December 2008, a corrective 
VCAA letter was sent to the Veteran in accordance with an 
October 2007 Board remand instruction.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the 2008 letter was not sent prior 
to initial adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
November 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

With respect to the assignment of effective dates, the 
Veteran was sent notice in accordance with Dingess/Hartman in 
September 2009.  Thus, there is no possibility of prejudice 
to the Veteran under these notice requirements.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service and VA treatment records have been 
obtained to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran was provided VA examinations in 
October 2003, May 2004 and October 2009 in connection with 
his claims.  38 C.F.R. § 3.327(a).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are adequate, as they were predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file and the statements of the appellant.  The reports also 
provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Additionally, the examination reports contemplated the 
Veteran's complete disability picture.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Therefore, the Veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Reduced disability rating

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002). 
 The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344 specify that 
ratings on account of diseases subject to temporary or 
episodic improvement, such as, psychiatric disorders will not 
be reduced on any one examination, except in those instance 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated. 
 The regulations provide further, that these considerations 
are required for ratings which have continued for long 
periods at the same level (five years or more), and that they 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 
413, 419 (1993).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. §3.105(e) (2009).  Here, notice was 
sent in a June 2004 rating decision and a June 21, 2004 
letter, and the effective date of the reduction was November 
1, 2004.  The RO satisfied the requirements by allowing a 60-
day period to expire before assigning the reduction effective 
date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability rating has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where a 
disability rating has continued at the same level for five or 
more years, the analysis is conducted under 38 C.F.R. § 
3.344(a) and (b).  Here, the Veteran's 30 percent disability 
rating was awarded effective September 26, 1992, and was 
reduced effective November 1, 2004, more than 5 years later. 
 Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 
C.F.R. § 3.344(a) and (b), only evidence of sustained 
material improvement that is reasonably certain to be 
maintained, as shown by full and complete examinations, can 
justify a reduction.  If there is any doubt, the rating in 
effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).

For disabilities that have continued for five years or more, 
such as the one at issue here, the critical issue is whether 
material improvement in a Veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown, 5 Vet. App. at 417-18. The applicable 
legal standard summarized, in Sorakubo v. Principi, 16 Vet. 
App. 120 (2002), requires that, in the case of a rating 
reduction, the record must establish that a rating reduction 
is warranted by a preponderance of the evidence and that the 
reduction was in compliance with 38 C.F.R. § 3.344.  See 
Brown, 5 Vet. App. at 421.

The Board finds that the rating reduction taken is not 
supportable in this case.  The decision to reduce was not in 
accordance with law because the RO did not make a finding 
that the October 2003 VA examination used as a basis for the 
reduction was as full and complete as the examination upon 
which the Veteran's 30 percent disability evaluation was 
established.   See August 1992 VA examination.  Furthermore, 
the RO did not make any findings as to whether it was 
reasonably certain that the material improvement found would 
be maintained under the ordinary conditions of life 
particularly in light of the ongoing need for cardiac 
medication and the  2003 VA outpatient treatment records 
showing treatment for symptomatic arrythmia with reports of 
occasional dizziness, premature ventricular contractions, and 
palpitations   Moreover, when the Veteran appealed the 
reduction, the RO did not provide him with notice of section 
3.344 in the November 2004 statement of the case (SOC), or in 
the subsequent statements of the case.  Therefore, the RO 
erred in its August 2004 rating action by reducing the 
Veteran's disability evaluation to 10 percent, effective 
November 1, 2004. 

A reduction in rating without observance of applicable law 
and regulation is void ab initio or invalid from the 
beginning.  Brown, 5 Vet. App. at 422.  Consequently, since 
the requirements for the reduction were not met, the 
reduction of the Veteran's disability rating for CAD from 30 
percent to 10 percent is set aside and the 30 percent 
disability rating must be restored.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Brown, 5 Vet. App. at 
422.

Increased disability rating 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  While a veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings 
are not appropriate in this case.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Residuals of a fracture of the right fourth metacarpal 

In this case, the Veteran's service-connected residuals of a 
fracture of the right fourth metacarpal was assigned a 
noncompensable disability evaluation under Diagnostic Code 
5227, effective from June 26, 1992.  The Veteran contends 
that his right hand condition is more severe than the current 
rating.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5227.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 5227 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (a ring finger injury).  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5227.  

Since the Veteran filed his claim for service connection for 
a right fourth metacarpal joint disability there have been 
changes in the criteria for rating ankylosis or limitation of 
motion of single or multiple digits of the hand under 38 
C.F.R. § 4.71a.

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002. See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002). Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2009).

Under the criteria which became effective August 26, 2002, 
ankylosis of the ring or little finger does not warrant a 
compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2009). "Ankylosis" is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  
Similarly, any limitation of motion of the ring or little 
finger is considered noncompensable disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5230 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Codes for the specific joint or joints 
involved.  As noted, however, any limitation of motion is 
considered non-compensably disabling.  A 10 percent rating is 
warranted when limitation of motion under the appropriate 
diagnostic code in non-compensable or when there is x-ray 
involvement of 2 of more major joints or 2 or more minor 
joint groups.  A 20 percent rating is permitted when there is 
x-ray evidence of degenerative arthritis involving 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2009). 

In October 2003, the Veteran was afforded a VA examination 
for the right hand.  The Veteran reported mild discomfort in 
the right hand with weakened grip strength and a feeling of a 
snapping tendon in the dorsum of the hand.  The examiner 
noted that daily activities were not affected, there was no 
restriction of hand function, and the Veteran did not take 
any medications for the hand.  The examiner noted that x-ray 
findings for the right hand were normal with no evidence of 
residual fracture of the metacarpal.  Motion in the wrist was 
full without pain.  The diagnosis was history of injury to 
the right hand with fracture of fourth metacarpal with no 
current fracture residuals and normal hand function.

Upon consideration of the evidence of record, the Board notes 
that a compensable rating is not permitted under 38 C.F.R. § 
4.71a, DC 5227, relating to limitation or ankylosis of the 
ring finger.  That does not, however, end the inquiry. The 
Veteran is seeking a higher rating and the issue of the 
evaluation to be assigned to all manifestations of the 
service-connected disability is reasonably raised in the 
record.  As such, consideration will be given to whether any 
separate evaluations should be assigned under other 
applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

First, the Board has considered whether a separate 
compensable evaluation is warranted based on any neurologic 
dysfunction of the finger or hand.  Based upon the record 
which shows no evidence of neurological complaints or 
problems, the Board finds that the disability does not result 
in impairment of the median or ulnar nerve in the hand.  
Hence, a separate rating based on neurologic impairment is 
not warranted.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8515, 
8516.

Similarly, while the Veteran describes weakened grip, he does 
not contend, nor does the medical evidence show that he has 
restricted use or loss of the use of the right hand, nor has 
he lost all effective functioning of the hand.  Thus, the 
disability does not approximate disabilities based on 
amputation of the finger or hand, or loss of use of the hand.  
See, e.g., 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Codes 5125, 
5155.

The Board must also consider whether a higher disability 
rating is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Veteran complains of only minor discomfort in his right hand 
with weakened grip strength.  There is no evidence of painful 
motion or functional loss due to pain.  The 2003 VA 
examination report showed no restriction on hand function and 
wrist motion was full and painless.  Therefore, an increased 
rating is not warranted under DeLuca, supra.

X-ray evidence showed normal findings, with no indication of 
involvement of 2 or more minor joints under 38 C.F.R. § 
4.45(f).  There was no evidence of "incapacitating 
exacerbations," under 38 C.F.R. § 4.71a, DC 5010.  Therefore, 
an increased disability evaluation is not warranted under the 
provisions of this Diagnostic Code.

For the reasons set forth above, the Board finds that the 
evidence of record does not support the assignment of an 
increased (compensable) disability rating.  

Bilateral pes planus

The Veteran has been assigned a noncompensable initial 
evaluation for bilateral pes planus under Diagnostic Code 
5276, effective from May 30, 2003.  The Veteran contends that 
his bilateral pes planus is more severe than the currently 
assigned rating.  

In accordance with Butts, supra, Diagnostic Code 5276 is 
deemed by the Board to be the most appropriate code, 
primarily because it pertains specifically to the disability 
at issue (bilateral pes planus).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5276.  

Under Diagnostic Code 5276 (acquired flatfoot), bilateral pes 
planus will be rated as noncompensable when it is mild, with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is assignable for moderate involvement, 
whether unilateral or bilateral, with objective evidence of 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet.  A 30 percent evaluation is assignable for severe 
bilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 50 percent rating is 
assignable for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2009).  Although the use of similar terminology by 
medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009). 

In May 2004, the Veteran was afforded a VA examination of the 
bilateral feet.  The Veteran reported pain at 7 of 10 on a 
pain scale of 1 to 10, and stated that he could not walk 
barefoot due to pain.  He reported difficulty standing for 
long periods of time, but said that activities of daily 
living weren't affected because he wore arch supports.  Upon 
examination, the examiner noted a moderate flatfoot condition 
of the right more than the left and diagnosed pes planus of 
the left foot.  The examiner noted that the Veteran could 
tiptoe without complaints and that skin on the feet was 
healthy.  He noted mild valgus of the right heel with a 
neutral Achilles tendon.   There was no pain on manipulation 
of the feet.  The Veteran reported pain on the lateral 
pressure across the distal part of the both feet.  There were 
no calluses, toes were straight and the Veteran showed good 
range of motion in both feet.  The examiner noted that x-ray 
findings were normal except for moderate pes planus.  The 
diagnosis was moderate degree of pes planus on both sides 
with complaint of distal foot pain.

The Board finds that a compensable initial evaluation is 
warranted for bilateral pes planus under Diagnostic Code 
5276.  The evidence shows moderate bilateral pes planus, with 
objective foot pain.  The Board notes the Veteran's 
complaints of pain upon walking and standing for long periods 
of time as well as complaints of pain across the distal foot 
and an inability to walk barefoot due to pain.  Additionally, 
the Board notes evidence of valgus, or deformity, of the 
right heel.  Based on this evidence, the Board finds that the 
Veteran's current symptoms of pes planus more closely 
approximate a 10 percent disability evaluation, thus an 
increased rating is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).  However, there is no evidence 
warranting a rating in excess of 10 percent.  Specifically, 
there is no evidence of swelling of the foot, muscle spasm, 
inward bowing of the Achilles alignment on weight bearing, no 
forefoot or midfoot malalignment, moderate pronation, or 
minimal benefit with use of orthotic inserts in order to 
warrant a higher evaluation.  The Veteran's bilateral pes 
planus is not shown to be pronounced, resulting in marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, to warrant a higher 
evaluation under Diagnostic Code 5276.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2009).  Therefore, a 10 percent 
disability evaluation, and no higher, is warranted under DC 
5276.  

The Board has also considered evidence of functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this 
regard, the Board notes no evidence of functional loss due to 
pain.  The record shows no evidence of flare-ups or loss of 
motion, incoordination or weakness.  Moreover, the record 
shows the Veteran was able to walk and tiptoe without problem 
and had good range of motion in the feet.  The Veteran's 
inability to stand for long periods of time and pain upon 
walking have already been considered in the 10 percent 
evaluation discussed above.  Therefore, an increased rating 
is not warranted under DeLuca, supra.  See 38 C.F.R. § 4.14 
(2009).

Accordingly, a 10 percent disability evaluation, and no 
higher, is warranted for bilateral pes planus.  

In reviewing the Veteran's claims for a higher rating, for 
residuals of a fracture of the right fourth metacarpal and 
bilateral pes planus, the Board has also considered whether 
the Veteran is entitled to a greater level of compensation on 
an extraschedular basis.  Ordinarily, the VA Rating Schedule 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
residuals of a fracture of the right fourth metacarpal and 
bilateral pes planus with the established criteria found in 
the rating schedule for these disabilities shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  Therefore, the Board finds that 
referral for an extraschedular evaluation is not warranted.  

Service Connection

In this case, the Veteran contends that he has acid reflux 
secondary to service-connected CAD with MI.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2009). 

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

A review of the service treatment records show no evidence of 
complaints of or treatment acid reflux during service, or 
within one year of service discharge.  The Veteran does not 
contend otherwise.  Indeed, he asserts that his acid reflux 
is the direct result of his service-connected CAD with MI.  

In this regard, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Initially, the Board notes no evidence of record regarding 
treatment for acid reflux disease or any other 
gastrointestinal problem.  In October 2009, the Veteran was 
afforded a VA examination.  The examiner noted no evidence of 
complaints of or treatment for gastrointestinal problems 
within the claims file.  Additionally, the examiner noted 
that the Veteran was not taking medication for 
gastrointestinal problems.  The examiner noted that current 
medical literature does not evidence a causal relationship 
between cardiovascular disease and acid reflux disease and, 
in essence, opined that the Veteran's reflux disease was not 
related to service-connected CAD with MI.

In light of the evidence of record, the Board finds that 
secondary service connection for acid reflux disease is not 
warranted.  As an initial matter, the Board notes that there 
is no evidence of record of a diagnosis of acid reflux 
disease.  A claim of service connection must be accompanied 
by medical evidence establishing that the claimant currently 
has the claimed disability.  Absent proof of a present 
disability, there can be no valid claim.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes); Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992) (noting that service connection presupposes a 
current diagnosis of the claimed disability); Chelte v. 
Brown, 10 Vet. App. 268 (1997) (observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection).  Additionally, the Board finds that the most 
probative evidence of record indicates no causal relationship 
between acid reflux disease and service-connected CAD with 
MI.  Thus, there is no evidence that acid reflux disease was 
proximately caused by or proximately aggravated by the 
Veteran's service-connected CAD with MI.  See Allen, supra.  

With regard to the October 2009 VA examiner's opinion, the 
Board finds the opinion probative because it is based on a 
review of the claims file as well as medical literature and 
provides supporting rationale.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  The 
Board notes no competing medical opinion of record.  Thus, 
the most probative medical evidence of record shows no 
relationship between acid reflux disease and service-
connected CAD with MI.  Thus, service connection on a 
secondary basis is not warranted.

With respect to the Veteran's own contentions that acid 
reflux disease is related to service-connected diabetes 
mellitus, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection." 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

In this case, the Board finds the Veteran's contentions 
regarding the etiology of his acid reflux disease are of 
little probative weight given his lack of demonstrated 
medical expertise.  The Board finds that the greatest 
probative weight should be accorded the 2009 VA examiner's 
opinion which does not establish a relationship between the 
Veteran's acid reflux disease and his service-connected CAD 
with MI.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for acid reflux disease as secondary to 
service-connected CAD with MI.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

ORDER

Entitlement to restoration of a 30 percent disability for 
CAD, status post MI is granted.

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a fracture of the right 
fourth metacarpal is denied.

Entitlement to 10 percent disability rating for service-
connected bilateral pes planus is granted subject to VA laws 
and regulation concerning payment of monetary benefits.

Entitlement to service connection for acid reflux disease, 
claimed as secondary to service-connected CAD, status post 
MI, is denied. 


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the remaining issues on 
appeal.  

As noted above, the Veteran was assigned a 30 percent 
disability evaluation, under Diagnostic Code 7006, for CAD, 
status post MI, effective September 26, 1992.  In August 
2004, the RO reduced the disability rating from 30 percent to 
10 percent disabling; however, the 30 percent rating has been 
restored.  In this case, the Veteran contends that his 
service-connected CAD, status post MI is more severe than the 
currently assigned 30 percent disability rating.  

Under Diagnostic Code 7006, a 30 percent rating contemplates 
a workload of greater than 5 METs but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7006 (2009).

In October 2003, the Veteran was afforded a VA examination.  
The Board notes that the claims file was not available for 
review at the time.  During the examination, the Veteran 
reported that he experienced chest pain upon overexertion.  
He stated that he occasionally experienced chest pain and 
tightening with strenuous activities such as lifting or 
moving heavy objects.  He also reported that emotional stress 
triggered these symptoms as well.  The Veteran denied 
dizziness or ankle swelling and admitted to shortness of 
breath at unpredictable times, unrelated to activity.  The 
examiner noted that the Veteran was able to walk five or ten 
miles daily at work and could climb stairs without 
difficulty.  The examiner noted the Veteran's prior smoking 
history.  EKG testing showed normal findings.  Echo testing 
showed a normal left ventricular size and function with 
estimated LVEF 60%.  Chest X-ray findings were unremarkable.  
The examiner assessed status post myocardial infarction 
(1987) secondary to aberrant anatomy of coronary artery, 
currently, asymptomatic with estimated LVEF 60%.  The 
examiner noted an estimated LV workload 13 METS.  

The Board notes that the October 2003 VA examination, the 
most recent VA examination, is now over six years old and 
does not contemplate the Veteran's VA treatment records from 
August 2003 to September 2003.  Because the 2003 VA examiner 
did not have access to the claims file, he did not consider 
or discuss treatment records from August 2003 to September 
2003, showing treatment for symptomatic arrythmia with 
reports of occasional dizziness, premature ventricular 
contractions, palpitations and a recommendation for stress 
testing every three to five years.  As such, the Veteran's 
current disability picture is unclear and VA is required to 
afford the Veteran a contemporaneous VA examination to assess 
the current nature, extent, and severity of his CAD with 
history of MI.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, a new VA medical examination is necessary in 
order to determine the Veteran's complete disability picture. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Additionally, the Veteran contends that his chronic sinusitis 
is related to service.

In order in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in- 
service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, 12 Vet. App. 247, 253 (1999).

A review of the service treatment records shows multiple 
occasions of treatment for sinusitis, colds and nasal 
congestion.  See September 1981, September 1982 and June 1983 
records.  A May 1987 report of medical history indicates 
frequent treatment for colds and upper respiratory infections 
between April 1981 and January 1987.  

Post-service treatment records indicate treatment for and a 
diagnosis of sinusitis.  A May 1999 VA record shows a 
diagnosis of chronic sinusitis, now acute.  A November 2000 
VA outpatient record shows a diagnosis of sinusitis.  In 
March 2004, the Veteran was afforded a VA examination.  
During the examination, the Veteran reported recurrent 
sinusitis every few years and stated that the most recent 
infection was a couple of years prior.  X-ray findings were 
normal and the examiner diagnosed sinusitis by history, 
noting no evidence of current sinusitis.  However, the 
examiner provided no discussion of the prior diagnosis of 
chronic sinusitis, or a medical opinion regarding nexus.  
See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).

The Board notes that Hickson elements (1) and (2) have been 
met, showing evidence of in-service treatment for and a 
current diagnosis of sinusitis.  With respect to Hickson 
element (3), this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
relationship, if any, between the Veteran's sinusitis and his 
in-service treatment for sinusitis.  These questions must be 
addressed by an appropriately qualified medical professional.  
A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Although the Veteran was afforded a prior VA 
examination, the Board finds it inadequate as the medical 
opinion did not provide a discussion with regard to 
chronicity of the Veteran's sinusitis, nor did it provide a 
medical nexus opinion.  Therefore, a new VA medical 
examination, and medical opinion, are necessary in this case.  

Accordingly, the Board remands the case for further 
development to determine whether the Veteran's current 
sinusitis was incurred in active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA cardiology examination to assess the 
current severity of his service-connected 
CAD with MI.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  The examiner should 
report and discuss the Veteran's current 
disability picture in accordance with the 
rating criteria set forth above.  
Specifically, the examiner should state 
whether the Veteran's CAD with MI is 
manifested by a workload of greater than 
5 METs, but not greater than 7 METs which 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or if there is 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X- ray.  Additionally, 
the examiner should note any episode of 
acute congestive heart failure in the 
past year, or workload of greater than 3 
METs but not greater than 5 METs which 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent to 50 
percent.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his current sinusitis.  
The Veteran's claims folder must be 
provided to the VA examiner to review in 
conjunction with the Veteran's 
examination.  The examination report 
should state that the claims folder has 
been reviewed.  The examiner should first 
provide an opinion regarding the 
diagnosis of the Veteran's sinusitis, 
considering prior evidence of a diagnosis 
of chronic sinusitis, now acute.  If a 
diagnosis is provided, the examiner 
should be requested to express an opinion 
as to whether it is more likely, less 
likely, or as likely as not that the 
Veteran's sinusitis is the direct result 
of a disease or injury in service.  In 
particular, the examiner should take into 
account the evidence that the Veteran was 
treated for upper respiratory infections, 
colds and sinusitis in service, and 
current treatment records for sinusitis.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If a diagnosis cannot be rendered with 
regard to the Veteran's sinusitis , the 
examiner should so state.  The examiner 
should provide a thorough and complete 
rationale for all opinions provided in 
the examination report.  

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009).

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


